COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Hira Azhar v. Mohammad Ali Choudhri

Appellate case number:      01-20-00169-CV

Trial court case number:    2015-36895

Trial court:                312th District Court of Harris County

        Jeff Joyce of Joyce & McFarland LLP has filed a motion to withdraw as counsel for
appellee Mohammad Ali Choudhri and a conditional motion to continue case deadlines
and reset the upcoming oral argument scheduled in this case for October 19, 2022. Joyce
requests withdrawal as counsel for Choudhri because he has been unable to reach suitable
financial arrangements with Choudhri regarding payment for the additional briefing and
oral argument ordered by this Court on September 1, 2022. Joyce also requests a
continuance, if needed, to accommodate his withdrawal and the transition to new counsel.
Although Joyce requested a continuance of the case deadlines, he did not include a
certificate of conference as required by Rule 10.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 10.1(a)(5) (requiring motion “in civil cases, except for
motions for rehearing and en banc reconsideration, contain or be accompanied by a
certificate stating that the filing party conferred, or made a reasonable attempt to confer,
with all other parties about the merits of the motion and whether those parties oppose the
motion”). Accordingly, we requested a response from appellant Hira Azhar, but no
response was filed. We grant the motion to withdraw, grant the motion to continue case
deadlines, remove the case from this Court’s oral argument docket and from submission
on October 19, 2022, and suspend the supplemental briefing deadlines set by the September
1 order.
       Further, we abate the appeal to allow Choudhri to secure new counsel. Choudhri is
ordered to file a motion to reinstate or a status report advising the Court of the status of
his search for new counsel no later than October 24, 2022. We reserve the right to reinstate
the appeal and reset this case for submission, either on the briefs or for oral argument, upon
the receipt of a status report, without regard to whether Choudhri has at that time been able
to secure new counsel, or in the event Choudhri fails to file a status report or motion to
reinstate as ordered. After the case is reinstated on this Court’s active docket, supplemental
briefing on the issues identified in this Court’s September 1, 2022 order will be due—on
behalf of both Azhar and Choudhri—within 30 days from the date of reinstatement. After
receipt of the supplemental briefing, the Court will determine whether and when to reset
this case for submission on the briefs or for oral argument in accordance with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 39.1, 39.7, 39.8.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually         Acting for the Court*


Date: September 22, 2022


*Panel consists of Justices Kelly, Rivas-Molloy, and Guerra